DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The current application is the continuation of the prior-filed application, Application No. 15/853673 filed 12/22/2017, which is the continuation of the prior-filed application, Application No. 13/831967 filed 3/15/2013, which is a CIP of the prior-filed application, Application No. 13/684464, filed 11/23/2012.  Based on the disclosure of the claimed subject matter in the specifications, it is determined that the claims in the current application have the effective filing date 3/15/2013.
Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:  the synonym or abbreviation “3D” in the claims should be accompanied with the fully spelled term when it appears first time.  Appropriate correction is required.
Double Patenting
Claims 11-17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5, and 9-10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 5, 10-13, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 9-10, 12-13, and 15-17 of U.S. Patent No. 10,614,543 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite all limitations of the instant claims, as shown in the table below:
16/834909
10,614,543 B2
1. A system for rendering images comprising:
 
a) a render server program; 

b) a server memory; 

c) a server digital data processor; and 
d) one or more graphics processing units, 


where the render server program responds to a first render request of a first client, 

where the first render request is a first 3D volume rendering of a first data set to generate a first View, where the render server program divides the first data set into a first sub-volume and a second sub-volume, the render server program executes two or more first render commands to render independently the first sub-volume and the second sub-volume with the one or more graphics processing units, where the rendered first sub-volume and the rendered second 

where the render server program responds to a second render request from the first client, where the second render request is a second 3D volume rendering of the first data set to generate a second View, 
where the render server program divides the first data set into a third sub-volume and a fourth sub-volume, where the third sub-volume corresponds with the first sub-volume, where the render server program executes one or more second render commands to render the fourth sub-volume with the one or more graphics processing units, where the rendered fourth sub-volume and the rendered first sub-volume stored in the first cache are used to generate the second View.

a) a render server; 

 c) a server memory accessible by the render server; and 

d) one or more graphics processing units (GPU) each including a GPU resource accessible by the render server;
 where the render server program responds to a first render request of a first client digital data processor in communication with the render server, where the first render request is a 3D volume rendering of a first data set to generate a first View, where the render server program divides the first data set into a first sub-volume and a second sub-volume, the render server program executes two or more first render commands to render independently the first sub-volume and the second sub-volume with one or more graphics processing units, where the rendered first 
 where the render server program divides a second data set into a third sub-volume and a fourth sub-volume, where the render server program executes a second render command to render the third and fourth sub-volumes with one or more graphics processing units such that processing of a third render request from a second client digital data processor in communication with the render server is undertaken by switching between rendering the second render request interleaved in an alternating fashion with 

1,10,16
2,12
2,12
3,13
1,10,16
5,15
4,13
10,17
9,15
18
16
19
17

Comparing the instant claim 1 with the conflicting claim 10, although the claim languages may be different, the conflicting claim recites all limitations of the instant claim. Therefore the instant claim is an obvious variant of the conflicting claim. Other instant claims and corresponding conflicting claims are in the similar nature. Therefore the instant claims 1-3, 5, 10-13, 15, and 17-19 are obvious variants of the conflicting claims 1-2, 4, 9-10, 12-13, and 15-17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eick et al (U.S. Pub. 2007/0226314 A1, already of record), and in view of Mussack et al (U.S. Pub. 2007/0046966 A1, already of record).
Regarding claim 1, Eick et al teaches a system for rendering images (Fig. 4) comprising:
        a) a render server program (Fig. 4,1100);
        b) a server memory (Fig. 4, 1400); 

        d) one or more graphics processing units (paragraph [0006], microprocessor, computer graphics. The image service 1100 in Fig. 4 typically uses graphics processing units, as shown in paragraph [0031] of Mussack et al cited below (graphics accelerator hardware)), where the render server program responds to a first render request of a first client, where the first render request is a first 
However, Eick et al does not teach 3D volume rendering. 
Mussack et al, in the same field of endeavor, teaches 3D volume rendering (paragraphs [0015], [0017], “Techniques for converting 3D data into a 2D displayable image, such as MPR, MIP, and VR”; “the processing three dimensional image data to form two dimensional image data comprises at least one of: multi-planar reformatting; minimum intensity projection, maximum intensity projection, and volume rendering”.). It is seen that, the image data source 2100 in Fig. 4 of Eick et al does not limit the types of rendering, see paragraph [0116]. The 3D volume rendering in Mussack et al may be used as an image data source in Eick et al. The combination of Eick et al and Mussack et al would yield the claimed invention. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the systems as shown in Eick et al and Mussack et al by including 3D volume rendering.
Regarding claim 2, Eick et al teaches where the render server program resides in the server memory (Fig. 4, 1100, 1400).
Regarding claim 3, the combination of Eick et al and Mussack et al would suggest where the first cache is accessible by the server digital data processor (Mussack et al discloses server cache memory, see Fig. 2, 204, and paragraph [0032], rapidly accessed by CPU 202. The tiles caching as in Eick et al).
Regarding claim 4, the combination of Eick et al and Mussack et al would suggest where the first cache is accessible by the first client (Mussack et al discloses client cache memory, see Fig. 2, 218, and paragraph [0032]. The tiles caching as in Eick et al may be performed in the client.)
Regarding claim 5, Eick et al teaches where the first cache resides in the server memory (Fig. 4, 1400).
Regarding claim 6, Eick et al teaches where the second View is stored in a second cache (paragraph [0117], for another request to generate another view. Paragraph [0127], “If feature tiles corresponding to the requested feature data have not already been stored in the tile cache 1400, the feature data request from the thin or no client application 100 is forwarded from the feature servlet 1310 to the data handlers 1330.” “ At the same time, the feature servlet 1310 provides those feature tiles over the bi-directional data path 1304 to the cache manager 1410 of the tile cache 1400. The cache manager 1410 stores the received tiles in the tile cache 1400, which stores the received feature tiles in case a subsequent request should again request that feature data.”).
Regarding claim 7, Eick et al teaches where the second cache resides in the server memory (Fig. 4, 1400). 
Regarding claim 8, Eick et al teaches where the second cache is located in the first cache (Fig. 4, 1400. All caches may share the same memory.).
Regarding claim 9, the combination of Eick et al and Mussack et al would suggest where the first cache is selected from the group consisting of server cache, bus 
Regarding claim 10, the combination of Eick et al and Mussack et al would suggest where the first data set is generated by a device selected from the group consisting of a computer tomographic scanner (CT), a magnetic resonance imaging scanner (MRI), a confocal microscope, an ultrasound device, a positron emission tomographic scanner (PET), an x-ray scanner and other imaging devices (Mussack et al: paragraph 0010], CT).
Claims 11-17 are duplicate of claims 1-5, and 9-10, and are rejected in the same way as claims 1-5 and 9-10 above.
Regarding claim 18, Eick et al teaches a system for rendering images (Fig. 4) comprising:
        a) a render server program (Fig. 4,1100);
        b) a server memory (Fig. 4, 1400); 
        c) a server digital data processor (Fig. 4. The server system is a computer system, which inherently has a CPU. For instance, in Fig. 2 of Mussack et al cited below, Server 102 has CPU 202.);
        d) one or more graphics processing units (paragraph [0006], microprocessor, computer graphics. The image service 1100 in Fig. 4 typically uses graphics processing units, as shown in paragraph [0031] of Mussack et al cited below (graphics accelerator hardware)),  where the render server program responds to a first render request of a first client, where the first render request is a high-resolution 
However, Eick et al does not teach 3D volume rendering. 
Mussack et al, in the same field of endeavor, teaches 3D volume rendering (paragraphs [0015], [0017], “Techniques for converting 3D data into a 2D displayable image, such as MPR, MIP, and VR”; “the processing three dimensional image data to form two dimensional image data comprises at least one of: multi-planar reformatting; minimum intensity projection, maximum intensity projection, and volume rendering”.). It is seen that, the image data source 2100 in Fig. 4 does not limit the types of rendering, see paragraph [0116]. The volume rendering in Mussack et al may be used as an image data source in Eick et al. The combination of Eick et al and Mussack et al would yield the claimed invention. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the systems as shown in Eick et al and Mussack et al by including 3D volume rendering.
Regarding claim 19, Eick et al teaches where the first cache resides on the server memory (Fig. 4, 1400).
Regarding claim 20, Eick et al teaches where the second View is stored in a second cache (paragraph [0117], for another request to generate another view. Paragraph [0127], “If feature tiles corresponding to the requested feature data have not already been stored in the tile cache 1400, the feature data request from the thin or no client application 100 is forwarded from the feature servlet 1310 to the data handlers 1330.” “ At the same time, the feature servlet 1310 provides those feature tiles over the bi-directional data path 1304 to the cache manager 1410 of the tile cache 1400. The cache manager 1410 stores the received tiles in the tile cache 1400, which stores the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner et al (U.S. 8,244,770 B2) is relevant to current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TIZE MA/ Primary Examiner, Art Unit 2613